DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 and supplemental amendment filed June 16, 2022 has been entered.

 Response to Amendment
The amendment filed June 16, 2022 has been entered. Claims 1-4, 6-12, and 14 remain pending in the application. Claims 5 and 13 have been cancelled. Applicant’s amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed November 03, 2021, except for those noted below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the further pressure sensor (80) being located in the discharge channel portion of the catheter as required by claims 1, 8, and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because there is a lack of antecedent basis for “the discharge channel” in line 8. Appropriate correction is required. 
Claim 8 is objected to because there is a lack of antecedent basis for “the discharge channel” in line 6. Appropriate correction is required. 
Claim 8 is further objected to because there is a lack of antecedent basis for “the pressure prevailing” in line 11 as opposed to “the prevailing pressure”. Appropriate correction is required.
Claim 11 is objected to because there is a lack of antecedent basis for “the discharge channel” in line 6. Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-12, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 8, and 11, the claim limitation “a further pressure sensor, located in the discharge channel portion of the catheter” in lines 8, lines 5-6, and lines 5-6 respectively, is a recitation of new matter. The disclosure as originally filed does not provide support for the further pressure sensor being located in the catheter. Paragraph [0020] states “a further pressure sensor 80, which detects the atmospheric pressure…can be provided in the discharge channel of the medication chamber 20” (similarly recited in paragraph [0018]). The speciation does not disclose that the “discharge channel of the medication chamber” is the same structure as “catheter 50”. The limitation “a discharge channel portion of the catheter” has been interpreted as the lumen of the catheter, while “the discharge channel of the medication chamber 20” as recited by the specification has been interpreted as the lumen/channel connecting the medication chamber 20 and the catheter 50. Based on this, the disclosure provides support for a further pressure sensor located in the body/housing of the infusion pump between the medication chamber and the catheter, but does not provide support for the further pressure sensor begin located in the catheter. Claims 2-4, 6-7, 9-10, 12, and 14 are rejected for being dependent on claims 1, 8, and 11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (USPN 8979825) in view of Miesel (US 2005/0075624) in further view of Miller (US 2013/0211378).
Regarding claim 1, Gray teaches a pressurized-gas-driven infusion pump (IMD 12) comprising: a bladder (reservoir 34; Figure 3B) forming a medication chamber (“therapeutic fluid stored in the reservoir” [Col 7, line 42]); a catheter (catheter 18) communicatively connected to the medication chamber (Figure 4); a pressure chamber (chamber 62) configured to act on the bladder to cause medication to be expelled through the catheter ([Col 7, lines 36-51]); a pressure sensor (gas chamber pressure sensor 43) configured to sense a prevailing pressure in the pressure chamber (“gas chamber pressure sensor 43, which is configured to measure pressure in chamber 62” [Col 7, line 59]), and a controller (programmer 20) connected to the pressure sensor (“IMD 12 may transmit measurements of the pressure of reservoir 34 and propellant gas chamber 50 measured by reservoir pressure sensor 42 and gas chamber pressure sensor 43, respectively, to programmer 20 via telemetry modules 30 and 82 of IMD 12 and programmer 20, respectively” [Col 14, line 57]), wherein the pump is configured to remain in a body indefinitely (“IMD 12 may be implanted within a subcutaneous pocket relatively close to the therapy delivery site.” [Col 4, line 1]; Figure 1).
Gray fails to explicitly teach the infusion pump comprising a further pressure sensor, located in the discharge channel portion of the catheter, configured to detect the atmospheric pressure; the controller is configured to output an alarm when a pressure detected by the pressure sensor exceeds or falls below a predetermined pressure or when a pressure change detected by the pressure sensor exceeds or falls below a predetermined pressure change, wherein the controller is also connected to the further pressure sensor and is further configured to set a flow rate of the medication based on the prevailing pressure in the pressure chamber and the atmospheric pressure. Miesel teaches an implantable infusion pump (implantable medical device 16) comprising a catheter (catheter 22) and a further pressure sensor located in the discharge channel portion of the catheter and configure to detect an atmospheric pressure (“a drug delivery system (implantable medical device 16) contains catheter 22 having a lumen for delivering a pharmacological agent (therapeutic substance) and a second lumen through which no pharmacological agent (therapeutic substance) is delivered. A reference pressure may then be detected in the second lumen. The second lumen in catheter 22 can easily be used to obtain a reference pressure from a distal end of catheter 22, from a delivery region of catheter 22 and/or from delivery site 23.” [0057], [0053-0056] for detecting atmospheric pressure). Before the effective filing date of the claimed invention, it would have been obvious to modify the pressurized-gas-driven infusion pump of Grey to include a further pressure sensor located in the discharge channel portion of the catheter configured to detect an atmospheric pressure based on the teachings of Miesel to avoid false indications of a leaky or obstructed catheter due to changing atmospheric pressure (Miesel [0053]). 
Modified Gray fails to explicitly teach the controller is configured to output an alarm when a pressure detected by the pressure sensor exceeds or falls below a predetermined pressure or when a pressure change detected by the pressure sensor exceeds or falls below a predetermined pressure change, wherein the controller is also connected to the further pressure sensor and is further configured to set a flow rate of the medication based on the prevailing pressure in the pressure chamber and the atmospheric pressure. Miller teaches a pressurized-gas-driven infusion pump (Figure 4) comprising a bladder (IV bag 120); a catheter communicatively connected to the bladder ([0039]); a pressure chamber (pressure infuser bag 110) configured to act on the bladder to cause medication to be expelled ([0043]); a pressure sensor (first pressure sensor 240) configured to sense a prevailing pressure in the pressure sensor (“The first sensor 240 can read the pressure in the exterior pressure vessel” [0027]); a further pressure sensor (second pressure sensor 245) configured to detect the atmospheric pressure (“a second pressure sensor 245 in pneumatic communication with the outside environment. The second sensor 245 can read the ambient pressure” [0027]); and a controller (microprocessor 260) configured to output an alarm (via signaling element 270) when a pressure change detected by the pressure sensor exceeds or falls below a predetermined pressure change (“the microprocessor 255 [260] sends instructions to the signaling element 270 to signal an alarm when there has been no change in pressure in a predetermined period of time. For example, if several minutes (for example, 6 minutes) have gone by without pressure adjustment, it may mean that the pressure infuser bag (external pressure vessel) is squeezing an IV bag that is empty or that has occluded outflow” [0032]), wherein the controller is also connected to the further pressure sensor (“The microprocessor 260 receives information from the first pressure sensor 240 and the second pressure sensor 245.” [0028]) and is further configured to set a flow rate of the medication based on the prevailing pressure in the pressure chamber and the atmospheric pressure (“The microprocessor 260 determines the actual pressure in the pressure vessel by subtracting the ambient pressure as read by the second sensor 245 from the pressure read by the first sensor 240. The microprocessor 260 uses pre-programmed algorithms to determine instructions to send to the pump 230 and the valve 250… to adjust their activities” [0028]; “The microprocessor in the pump can compensate for a large number of pressure-changing situations (for example, changes in atmospheric pressure when patients are flown to medical facilities) to accurately maintain a desired rate of infusion” [0020]; see all of [0028], wherein the adjusting of the pump and pressure in order to maintain the desired rate of infusion sets the flow rate to the desired rate of infusion). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the pressurized-gas-driven infusion pump of Gray to include that the controller is configured to output an alarm when a pressure change detected by the pressure sensor exceeds or falls below a predetermined pressure change based on the teachings of Miller to alert the user to malfunctions within the infusion pump, such as the medication chamber being empty (Miller [0032]) and to further modify the pressurized-gas-driven infusion pump of Gray to include that the controller is configured to set a flow rate of the medication based on the prevailing pressure in the pressure chamber and the atmospheric pressure based on the teachings of Miller to allow the infusion pump to automatically and continuously adjust to changes in atmospheric pressure in order to accurately maintain a desired rate of infusion (Miller [0029], [0050]). 

Regarding claim 2, modified Gray teaches the pressurized-gas-driven infusion pump according to claim 1, further comprising a memory unit (programmer 20 having memory 86) connected to the pressure sensor and configured to store values detected by the pressure sensor ([Col 13, lines 6-12]).
Regarding claim 3, modified Gray teaches the pressurized-gas-driven infusion pump according to claim 2, wherein the memory unit (programmer 20 having memory 86) is configured to wirelessly transmit memory values or measured values (“IMD 12 may transmit measurements of the pressure of reservoir 34 and propellant gas chamber 50 measured by reservoir pressure sensor 42 and gas chamber pressure sensor 43, respectively, to programmer 20 via telemetry modules 30 and 82 of IMD 12 and programmer 20, respectively” [Col 14, line 57]; “Programmer 20…is configured to communicate with IMD 12 by wireless telemetry.” [Col 4, line 49]).

Regarding claim 4, modified Gray teaches the pressurized-gas-driven infusion pump according to claim 2, wherein the memory unit (programmer 20 having memory 86) is configured to be programmed wirelessly (“A clinician or patient 16 interacts with user interface 82 in order to manually change the parameters of a therapy program, change therapy programs within a group of programs, view therapy information, view historical or establish new therapy programs, or otherwise communicate with IMD 12 or view or edit programming information” [Col 13, line1]; “Telemetry module 88 allows the transfer of data to and from programmer 20 and IMD 12, as well as other devices, e.g. according to the RF communication techniques” [Col 14, line 62]).

Regarding claim 6, modified Gray teaches the pressurized-gas-driven infusion pump according to claim 1, wherein the controller is configured to wirelessly transmit memory values or measured values (“IMD 12 may transmit measurements of the pressure of reservoir 34 and propellant gas chamber 50 measured by reservoir pressure sensor 42 and gas chamber pressure sensor 43, respectively, to programmer 20 via telemetry modules 30 and 82 of IMD 12 and programmer 20, respectively” [Col 14, line 57]).

Regarding claim 7, modified Gray teaches the pressurized-gas-driven infusion pump according to claim 1, wherein the controller is configured to be programmed wirelessly (“A clinician or patient 16 interacts with user interface 82 in order to manually change the parameters of a therapy program, change therapy programs within a group of programs, view therapy information, view historical or establish new therapy programs, or otherwise communicate with IMD 12 or view or edit programming information” [Col 13, line 1]; “Telemetry module 88 allows the transfer of data to and from programmer 20 and IMD 12, as well as other devices, e.g. according to the RF communication techniques” [Col 14, line 62]).

Regarding claim 14, modified Gray teaches the pressurized-gas-driven infusion pump according to claim 1, further comprising a drive gas (“The propellant gas employed in examples of IMD 12 may comprise at least one of butane, perflurohexane, or perfluropentane.” [Col 7, line 55]) located in the pressure chamber and isolated by the bladder from the medication in the medication chamber and in the catheter (“The propellant gas is held within chamber 62 surrounding reservoir 34, which is defined by the inner walls of shield 50 of housing 22 of IMD 12.” [Col 7, line 48]; Figure 3B).

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (USPN 8979825) in view of Miesel (US 2005/0075624) in further view of Miller (US 2013/0211378) further in view of Sipin (USPN 6280408). 
Regarding claims 8 and 9, Gray teaches a method of operating a pressurized-gas-driven infusion pump (IMD 12) including a bladder (reservoir 34; Figure 3B) forming a medication chamber (“therapeutic fluid stored in the reservoir” [Col 7, line 42]), a catheter (catheter 18) communicatively connected to the medication chamber (Figure 4), a pressure chamber (chamber 62) configured to act on the bladder to cause medication to be expelled through the catheter ([Col 7, lines 36-51]), and a pressure sensor (gas chamber pressure sensor 43) configured to sense a prevailing pressure in the pressure chamber (“gas chamber pressure sensor 43, which is configured to measure pressure in chamber 62” [Col 7, line 59]), wherein the pump is configured to remain in a body indefinitely (“IMD 12 may be implanted within a subcutaneous pocket relatively close to the therapy delivery site.” [Col 4, line 1]; Figure 1), the method comprising: detecting the pressure prevailing pressure in the pressure chamber (“gas chamber pressure sensor 43, which is configured to measure pressure in chamber 62” [Col 7, line 59]). 
Gray fails to explicitly teach the pressurized-gas-driven infusion pump includes a further pressure sensor, located in the discharge channel portion of the catheter, configured to detect the atmospheric pressure, the method comprising: detecting the atmospheric pressure; outputting a first alarm when the pressure prevailing in the pressure chamber exceeds or falls below a predetermined pressure; and setting a flow rate of the medication based on the prevailing pressure and the atmospheric pressure and wherein outputting the first alarm includes emitting an acoustic signal generated by the infusion pump. Miesel teaches a method of operating an implantable infusion pump (implantable medical device 16) including a catheter (catheter 22) and a further pressure sensor located in the discharge channel portion of the catheter and configure to detect an atmospheric pressure (“a drug delivery system (implantable medical device 16) contains catheter 22 having a lumen for delivering a pharmacological agent (therapeutic substance) and a second lumen through which no pharmacological agent (therapeutic substance) is delivered. A reference pressure may then be detected in the second lumen. The second lumen in catheter 22 can easily be used to obtain a reference pressure from a distal end of catheter 22, from a delivery region of catheter 22 and/or from delivery site 23.” [0057], [0053-0056] for detecting atmospheric pressure). Before the effective filing date of the claimed invention, it would have been obvious to modify the pressurized-gas-driven infusion pump utilized in the method of Grey to include a further pressure sensor located in the discharge channel portion of the catheter configured to detect an atmospheric pressure based on the teachings of Miesel to avoid false indications of a leaky or obstructed catheter due to changing atmospheric pressure (Miesel [0053]). 
Modified Gray fails to explicitly teach the method comprising: detecting the atmospheric pressure; outputting a first alarm when the pressure prevailing in the pressure chamber exceeds or falls below a predetermined pressure; and setting a flow rate of the medication based on the prevailing pressure and the atmospheric pressure and wherein outputting the first alarm includes emitting an acoustic signal generated by the infusion pump. Miller teaches a method of pressurized-gas-driven infusion pump (Figure 4) including a bladder (IV bag 120), a catheter ([0039]), a pressure chamber (pressure infuser bag 110) configured to act on the bladder to cause medication to be expelled ([0043]), a pressure sensor (first pressure sensor 240) configured to sense a prevailing pressure in the pressure chamber (“The first sensor 240 can read the pressure in the exterior pressure vessel” [0027]), and a further pressure sensor (second pressure sensor 245) configured to detect the atmospheric pressure (“a second pressure sensor 245 in pneumatic communication with the outside environment. The second sensor 245 can read the ambient pressure” [0027]); the method comprising: detecting the pressure prevailing pressure in the pressure chamber and the atmospheric pressure (“The microprocessor 260 receives information from the first pressure sensor 240 and the second pressure sensor 245.” [0028]); and setting a flow rate of the medication based on the prevailing pressure and the atmospheric pressure (“The microprocessor 260 determines the actual pressure in the pressure vessel by subtracting the ambient pressure as read by the second sensor 245 from the pressure read by the first sensor 240. The microprocessor 260 uses pre-programmed algorithms to determine instructions to send to the pump 230 and the valve 250… to adjust their activities” [0028]; “The microprocessor in the pump can compensate for a large number of pressure-changing situations (for example, changes in atmospheric pressure when patients are flown to medical facilities) to accurately maintain a desired rate of infusion” [0020]; see all of [0028], wherein the adjusting of the pump and pressure in order to maintain the desired rate of infusion sets the flow rate to the desired rate of infusion). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of operating the pressurized-gas-driven infusion pump of Gray to include setting a flow rate of the medication based on the prevailing pressure and the atmospheric pressure based on the teachings of Miller to allow the infusion pump to automatically and continuously adjust to changes in atmospheric pressure in order to accurately maintain a desired rate of infusion (Miller [0029], [0050]). 
Modified Gray fails to explicitly teach the method comprising: outputting a first alarm when the pressure prevailing in the pressure chamber exceeds or falls below a predetermined pressure, wherein outputting the first alarm includes emitting an acoustic signal generated by the infusion pump. Sipin teaches a method of operating a pressurized-gas-driven infusion pump (Figure 2) including a bladder (infusion bag 30), a catheter communicatively connected to the bladder (“A typical application for the system described in FIG. 2 is for intravenous infusion of a fluid into a patient through a needle or a catheter” [Col 6, line 47]), a pressure chamber (pressure cuff 28) configured to act on the bladder to cause medication to be expelled, and a pressure sensor (pressure transducer 68); the method comprising: detecting a pressure prevailing in the pressure chamber (“Air pressure in cuff 28 is sensed by a gauge pressure transducer 68” [Col 7, line 53]); and outputting a first alarm when the pressure prevailing in the pressure chamber exceeds or falls below a predetermined pressure wherein outputting the first alarm includes emitting an acoustic signal generated by the infusion pump (“Upper and lower limit values for applicator air pressure can be selected and entered through the microcomputer keyboard…When the actual measured air pressure exceeds the selected upper value or falls below the selected lower value, the system is shut down and an audio/visual indication of "Malfunction" is activated.” [Col 8, lines 23-32]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the method of operating the pressurized-gas-driven infusion pump of Gray to include outputting a first alarm comprising an acoustic signal when the pressure prevailing in the pressure chamber exceeds or falls below a predetermined pressure based on the teachings of Sipin to alert the user to an occlusion in the catheter and/or a break in the catheter connection (Sipin [Col 8, lines 23-32]). 

Regarding claim 10, modified Gray teaches the method according to claim 8. Modified Gray fails to explicitly teach the method further comprising: detecting a pressure change occurring in the pressure chamber; and outputting a second alarm when the pressure change exceeds or falls below a predetermined pressure change. Miller teaches a method of operating a pressurized-gas-driven infusion pump (Figure 4) including a bladder (IV bag 120), a catheter ([0039]), a pressure chamber (pressure infuser bag 110) configured to act on the bladder to cause medication to be expelled ([0043]), a pressure sensor (first pressure sensor 240) configured to sense a prevailing pressure in the pressure chamber (“The first sensor 240 can read the pressure in the exterior pressure vessel” [0027]); the method comprising: detecting a pressure change occurring in the pressure chamber (“The first sensor 240 can read the pressure in the exterior pressure vessel” [0027]); and outputting an alarm when the pressure change exceeds a predetermined pressure change (“the microprocessor 255 sends instructions to the signaling element 270 to signal an alarm when there has been no change in pressure in a predetermined period of time. For example, if several minutes (for example, 6 minutes) have gone by without pressure adjustment, it may mean that the pressure infuser bag (external pressure vessel) is squeezing an IV bag that is empty or that has occluded outflow” [0032]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the method of operating the pressurized-gas-driven infusion pump of Gray to include outputting a second alarm when the pressure change exceeds a predetermined pressure change based on the teachings of Miller to alert the user to malfunctions within the infusion pump, such as the medication chamber being empty (Miller [0032]). 

Regarding claims 11 and 12, Gray teaches a method of operating a pressurized-gas-driven infusion pump (IMD 12) including a bladder (reservoir 34; Figure 3B) forming a medication chamber (“therapeutic fluid stored in the reservoir” [Col 7, line 42]), a catheter (catheter 18) communicatively connected to the medication chamber (Figure 4), a pressure chamber (chamber 62) configured to act on the bladder to cause medication to be expelled through the catheter ([Col 7, lines 36-51]), a pressure sensor (gas chamber pressure sensor 43) configured to sense a prevailing pressure in the pressure chamber (“gas chamber pressure sensor 43, which is configured to measure pressure in chamber 62” [Col 7, line 59]), wherein the pump is configured to remain in a body indefinitely (“IMD 12 may be implanted within a subcutaneous pocket relatively close to the therapy delivery site.” [Col 4, line 1]; Figure 1), the method comprising: detecting a prevailing pressure in the pressure chamber (“gas chamber pressure sensor 43, which is configured to measure pressure in chamber 62” [Col 7, line 59]). 
Gray fails to explicitly teach the infusion pump including a further pressure sensor, located in the discharge channel portion of the catheter, configured to detect the atmospheric pressure, the method comprising: detecting a pressure change occurring in the pressure chamber; outputting a first alarm when the pressure change exceeds a predetermined pressure change; detecting the atmospheric pressure; outputting a second alarm when the prevailing pressure in the pressure chamber exceeds or falls below predetermined pressure; and setting a flow rate of the medication based on the prevailing pressure and the atmospheric pressure; and wherein outputting the first alarm includes emitting an acoustic signal generated by the infusion pump. Miesel teaches a method of operating an implantable infusion pump (implantable medical device 16) including a catheter (catheter 22) and a further pressure sensor located in the discharge channel portion of the catheter and configure to detect an atmospheric pressure (“a drug delivery system (implantable medical device 16) contains catheter 22 having a lumen for delivering a pharmacological agent (therapeutic substance) and a second lumen through which no pharmacological agent (therapeutic substance) is delivered. A reference pressure may then be detected in the second lumen. The second lumen in catheter 22 can easily be used to obtain a reference pressure from a distal end of catheter 22, from a delivery region of catheter 22 and/or from delivery site 23.” [0057], [0053-0056] for detecting atmospheric pressure). Before the effective filing date of the claimed invention, it would have been obvious to modify the pressurized-gas-driven infusion pump utilized in the method of Grey to include a further pressure sensor located in the discharge channel portion of the catheter configured to detect an atmospheric pressure based on the teachings of Miesel to avoid false indications of a leaky or obstructed catheter due to changing atmospheric pressure (Miesel [0053]). 
Modified Gray fails to explicitly teach the method comprising: detecting a pressure change occurring in the pressure chamber; outputting a first alarm when the pressure change exceeds a predetermined pressure change; detecting the atmospheric pressure; outputting a second alarm when the prevailing pressure in the pressure chamber exceeds or falls below predetermined pressure; and setting a flow rate of the medication based on the prevailing pressure and the atmospheric pressure; and wherein outputting the first alarm includes emitting an acoustic signal generated by the infusion pump. Miller teaches a method of pressurized-gas-driven infusion pump (Figure 4) including a bladder (IV bag 120), a catheter ([0039]), a pressure chamber (pressure infuser bag 110) configured to act on the bladder to cause medication to be expelled ([0043]), a pressure sensor (first pressure sensor 240) configured to sense a prevailing pressure in the pressure chamber (“The first sensor 240 can read the pressure in the exterior pressure vessel” [0027]), and a further pressure sensor (second pressure sensor 245) configured to detect the atmospheric pressure (“a second pressure sensor 245 in pneumatic communication with the outside environment. The second sensor 245 can read the ambient pressure” [0027]); the method comprising: detecting a pressure change occurring in the pressure chamber (“The first sensor 240 can read the pressure in the exterior pressure vessel” [0027]); outputting a first alarm when the pressure change exceeds a predetermined pressure change (“the microprocessor 255 sends instructions to the signaling element 270 to signal an alarm when there has been no change in pressure in a predetermined period of time. For example, if several minutes (for example, 6 minutes) have gone by without pressure adjustment, it may mean that the pressure infuser bag (external pressure vessel) is squeezing an IV bag that is empty or that has occluded outflow” [0032]), wherein outputting the first alarm includes emitting an acoustic signal generated by the infusion pump (“The signaling element 270 can signal both status information and alarms to a user using light and/or sound.” [0032]); and detecting the prevailing pressure in the pressure chamber and the atmospheric pressure (“The microprocessor 260 receives information from the first pressure sensor 240 and the second pressure sensor 245.” [0028]); and setting a flow rate of the medication based on the prevailing pressure and the atmospheric pressure (“The microprocessor 260 determines the actual pressure in the pressure vessel by subtracting the ambient pressure as read by the second sensor 245 from the pressure read by the first sensor 240. The microprocessor 260 uses pre-programmed algorithms to determine instructions to send to the pump 230 and the valve 250… to adjust their activities” [0028]; “The microprocessor in the pump can compensate for a large number of pressure-changing situations (for example, changes in atmospheric pressure when patients are flown to medical facilities) to accurately maintain a desired rate of infusion” [0020]; see all of [0028], wherein the adjusting of the pump and pressure in order to maintain the desired rate of infusion sets the flow rate to the desired rate of infusion). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of operating the pressurized-gas-driven infusion pump of Gray to include outputting a first alarm that is an acoustic signal when the pressure change exceeds a predetermined pressure change based on the teachings of Miller to alert the user to malfunctions within the infusion pump, such as the medication chamber being empty (Miller [0032]) and to further modify the method of operating the pressurized-gas-driven infusion pump of Gray to include setting a flow rate of the medication based on the prevailing pressure and the atmospheric pressure based on the teachings of Miller to allow the infusion pump to automatically and continuously adjust to changes in atmospheric pressure in order to accurately maintain a desired rate of infusion (Miller [0029], [0050]). 
Modified Gray fails to explicitly teach the method comprising: outputting a second alarm when the prevailing pressure in the pressure chamber exceeds or falls below predetermined pressure.  Sipin teaches a method of operating a pressurized-gas-driven infusion pump (Figure 2) including a bladder (infusion bag 30), a catheter communicatively connected to the bladder ([Col 6, line 47]), a pressure chamber (pressure cuff 28), and a pressure sensor (pressure transducer 68); the method comprising: detecting a pressure prevailing in the pressure chamber (“Air pressure in cuff 28 is sensed by a gauge pressure transducer 68” [Col 7, line 53]); and outputting an alarm when the pressure prevailing in the pressure chamber exceeds or falls below a predetermined pressure (“Upper and lower limit values for applicator air pressure can be selected and entered through the microcomputer keyboard…When the actual measured air pressure exceeds the selected upper value or falls below the selected lower value, the system is shut down and an audio/visual indication of "Malfunction" is activated.” [Col 8, lines 23-32]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the method of operating the pressurized-gas-driven infusion pump of Gray to include outputting a second alarm comprising an acoustic signal when the pressure prevailing in the pressure chamber exceeds or falls below a predetermined pressure based on the teachings of Sipin to alert the user to an occlusion in the catheter and/or a break in the catheter connection (Sipin [Col 8, lines 23-32]). 



Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-12, and 14 filed June 16, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed April 04, 2022 have been fully considered but they are not persuasive. In response to applicant's argument that Miller is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Miller is in the field of applicant’s endeavor of a pressurized-gas-driven infusion pump that takes atmospheric pressure fluctuations into account; and additionally, Miller is reasonably pertinent to the particular problem of adjusting the flow rate in order to compensate for changes in atmospheric pressure fluctuations (see at least Miller [0020], [0029], [0050]).
The argument that “in the present invention the atmospheric pressure has no direct impact on the pressure chamber” is presented on page 7 of the 04/04/22. However, paragraph [0024] of the specification states “Atmospheric pressure has a large impact on medication delivery by gas-driven infusion pumps. Atmospheric pressure variations correlate with changes in flow rates in implantable infusion pumps that use gas pressure as the driving medium.” Based on the disclosure, in the present invention, the atmospheric pressure does have an impact on the pressure chamber. 
A passage of the present specification is referenced throughout the remarks filed 04/04/22 (“the atmospheric pressure and the water column acting on the infusion pump due to different body positions of the patient” on “page 3, lines 31 et seq”). However, the specification as filed 03/12/19 does not contain this exact passage and uses paragraph numbers instead of line numbers. It appears that a translation of the foreign application may have been used for this reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783